UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 the quarterly period ended December 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-137174 TAMM OIL AND GAS CORP. (Exact name of small business issuer as specified in its charter) Nevada 20-3773508 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Hochwachtstrasse 4 Steinhausen 6312 ch (Address of principal executive offices) 403-680-9441 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Larger accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 92,582,524 shares outstanding as of February 6, 2014. Table of Contents TAMM OIL AND GAS CORP. TABLE OF CONTENTS Page Cautionary Statement Concerning Forward-Looking Statements 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements 2 Condensed Consolidated Balance Sheets as of December 31, 2013 (unaudited) and March 31, 2013 2 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended December 31, 2013 and 2012, and from October 10, 2005 (date of inception) through December 31, 2013 (unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended December 31, 2013 and 2012, and from October 10, 2005 (date of inception) through December 31, 2013 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 2. Recent Sales of Unregistered Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 Table of Contents Cautionary Statement on Forward-Looking Statements. The discussion in this Report on Form 10-Q, including the discussion in Item 2 of PART I, contains forward-looking statements that have been made pursuant to the provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are based on current expectations, estimates and projections about the Company’s business, based on management’s current beliefs and assumptions made by management. Words such as “expects”, “anticipates”, “intends”, believes”, “plans”, “seeks”, “estimates”, and similar expressions or variations of these words are intended to identify such forward-looking statements. Additionally, statements that refer to the Company’s estimated or anticipated future results, sales or marketing strategies, new product development or performance or other non-historical facts are forward-looking and reflect the Company’s current perspective based on existing information. These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to predict. Therefore, actual results and outcomes may differ materially from what is expressed or forecasted in any such forward-looking statements. Such risks and uncertainties include those set forth below in Item 1 as well as previous public filings with the Securities and Exchange Commission. The discussion of the Company’s financial condition and results of operations included in Item 2 of PART I should also be read in conjunction with the financial statements and related notes included in Item 1 of PART I of this quarterly report. These quarterly financial statements do not include all disclosures provided in the annual financial statements and should be read in conjunction with the “Risk Factors” and annual consolidated financial statements and notes thereto included in the Company's Form 10-K for the year ended March 31, 2013 as filed with the Commission on June 28, 2013. The Company undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. 1 Table of Contents PART I -FINANCIAL INFORMATION Item 1. Financial Statements TAMM OIL AND GAS CORP. (An Exploration Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS December 31, March 31, (unaudited) ASSETS Current assets: Accounts receivable, related party $ $ Other current assets Total current assets Property, plant and equipment: Oil sands properties, unevaluated Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Total current liabilities Stockholders' equity: Preferred stock; $0.001 par value; 1,000,000 shares authorized, none issued and outstanding - - Common stock; $0.001 par value; 750,000,000 shares authorized, 92,582,524 shares issued and outstanding as of December 31, 2013 and March 31, 2013 Additional paid in capital (Deficit) accumulated during exploration stage ) ) Accumulated other comprehensive Income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited condensed financial statements 2 Table of Contents TAMM OIL AND GAS CORP (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the period October 10, 2005 (date of inception) Three months ended Nine months ended through December 31, December 31, December 31, OPERATING EXPENSES: Selling, general and administrative $ Loss on impairment of oil and gas properties - - - Depreciation - - - 77 Total operating expenses Loss from operations ) OTHER INCOME (EXPENSE) Foreign exchange (expense) gain - ) Interest (expense) - ) - ) ) (Loss) gain on settlement of debt - - ) ) Loss on disposal of investment - ) - ) ) Loss on impairment of fixed assets - ) Loss before provision for income taxes ) Provision for income taxes: Current - Deferred - Total income taxes - NET LOSS $ ) $ ) $ ) $ ) $ ) Net loss per common share (basic and diluted) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding, basic and diluted Comprehensive loss: Net loss $ ) $ ) $ ) $ ) $ ) Foreign currency translation (loss) gain ) ) ) Comprehensive income (loss): $ ) $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements 3 Table of Contents TAMM OIL AND GAS CORP. (An Exploration Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the period October 10, 2005 (date of inception) For the nine months ended through December 31, December 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash (used in) operating activities: Depreciation - 77 Non-cash expenses paid by related party on behalf of company Accounts balance write off - Impairment of property and equipment - - Impairment of investments in stock and royalty agreements - Loss on sale of investment - Common stock to be issued in settlement of assumed debt - - (Loss) gain on settlement of debt ) Decrease (increase) in accounts receivable - - ) Decrease (increase) in prepaid expenses - - (Decrease) increase in accounts payable Net cash used in operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of oil and gas properties - - ) Decrease in receivables, affiliates - - Purchase of investment - - ) Purchases of property and equipment - - ) Net cash used in investing activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock - - Proceeds from notes payable - - Repayments of notes payable - - ) Net cash provided by financing activities - - Effect of currency rate change on cash ) ) Net decrease in cash and cash equivalents - ) - Cash and cash equivalents at beginning of period - - Cash and cash equivalents at end of period $
